IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN MOORE,                              NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0349

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 8, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

John Moore, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition seeking a belated appeal of the order dismissing defendant’s motion to

correct sentence rendered on July 26, 2013, in Okaloosa County Circuit Court case

number 1997-CF-1491, is granted. Upon issuance of mandate, a copy of this opinion

shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

LEWIS, C.J., WETHERELL and RAY, JJ., CONCUR.